A court of this state may modify another state's custody
                determination if a court of this state has jurisdiction to make an initial
                custody determination because Nevada is the child's home state on the
                date the proceeding is commenced, Nevada was the child's home state
                within six months before the commencement of the proceeding, or another
                state does not have jurisdiction or has declined jurisdiction on the basis
                that Nevada is the more appropriate forum. NRS 125A.325; NRS
                125A.305(1)(a), (b). A child's home state is "[t] he state in which a child
                lived with a parent ... for at least 6 consecutive months, including any
                temporary absence from the state, immediately before the commencement
                of a child custody proceeding." NRS 125A.085.
                            In the present case, the Nevada child custody proceeding
                commenced in August 2012 when appellant filed the motion to
                domesticate and modify the Texas child custody order. The record shows
                that the child had been residing in California from August 2011 to May
                2012, when appellant brought the child to Nevada Thus, Nevada was not
                the child's home state at the time that the action was filed, or within six
                months before the proceeding commenced. Rather, the child had only
                resided in Nevada for three months and California had become the child's
                home state within the past six months because he had resided there for
                ten months before his removal to Nevada. Further, Nevada was unable to
                exercise temporary emergency jurisdiction because the child had not been
                abandoned or subjected to or threatened with mistreatment or abuse.
                NRS 125A.335(1). Thus, we conclude that the district court did not err in
                denying appellant's request for Nevada to assume UCCJEA jurisdiction.
                See Ogawa v. Ogawa, 125 Nev. 660, 667, 221 P.3d 699, 704 (2009)


SUPREME COURT
         OF
      NEVADA
                                                     2
(0) i9.47A
                   (explaining that subject matter jurisdiction in an interstate child custody
                   dispute is a question of law, reviewed de novo). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.'




                                                                         lebt CUP             , J.




                                                               Saitta



                   cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                         Marvin John Meeks
                         Fuller Law Practice, PC
                         Eighth District Court Clerk




                         'We conclude that appellant's additional arguments lack merit.

SUPREME COURT
      OF
    NEVADA
                                                        3
10) 1947A .fa#43